DROWOTA and BROCK, Justices
concurring in part and dissenting in part.
We adhere to our dissenting opinion in Cook Export Corporation v. King, 617 S.W.2d 879, 882 (Tenn.1981), in which we stated that “a corporation is not subject to excise and franchise taxation simply because it is organized for profit. The corporation must also be ‘doing business in Tennessee’ during the year of the assessment.”
We held that Cook Export’s activities were insufficient in quantity and significance to constitute “doing business in Tennessee.” We further held that “the Commissioner failed to tax the proper entity. The Commissioner should have attributed to the parent, Cook Industries, the earnings and assets of its subsidiary, Cook Export.” We continue to believe that the Commissioner should have attributed back to Cook Industries that portion of its export profits transferred to Cook Export.
We concur in all other respects with the majority opinion on those issues that are *901not inconsistent with our original dissenting opinion.